DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
1.	This office action is in response to applicant's Arguments/Remarks filed 03/07/2022. Claims 1-18 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Pub. # US 2016/0227663 A1) in view of Kaufman (U.S. Patent Pub. # US 2006/0219279 A1).
Regarding claim 1, Holmes discloses a segmented portable electronic device canopy (figures 1-5 and 6B-7,  a visor assembly 10 for an electronic device) comprising a rotational frame (figures 1-5 and 6B-7,  a plurality of shroud members 41-46; paragraphs 0066 and 0072-0073); two identical rotational joints disposed opposite one another on the same rotational axis (figures 1-5, a hinges 30; paragraphs 0066 and 0070-0072, “…the plurality of shroud member may be pivotally mounted to the hinge 30”); and a connector for temporarily attaching the segmented portable electronic device canopy to a portable electronic device (figures 1-5, an attachment member 20; paragraphs 0066-0070,  “…the attachment member 20 may be configured to engage a back surface and four side surfaces of the mobile electronic device”); wherein the rotational frame is comprised of a plurality of u-shaped ribs (figures 1-5, a plurality of U-shaped shroud members 41-46; paragraphs 0066 and  0072-0073), each u-shaped rib having a transverse member with two ends and two radial members (see figures 1-5, a transverse(i.e., a top shroud portion) with two ends and two radial members (i.e., two side shroud portions);  paragraphs 0070-0072); and wherein a first radial member for each of the plurality of u-shaped ribs is terminates in a first rotational joint (see figures 1-5, a first radial member (i.e., a right side shroud portion); paragraph 0071, the first radial member (i.e., the right side shroud portion)  for each of the plurality of u-shaped ribs (i.e., the U-shaped shroud members 41-46 is attached to a first rotational joint (a right hinge 30)) and a second radial member for each of the plurality of u-shaped ribs is terminates in a second rotational joint (see figures 1-5, a second radial member (i.e., a left side shroud portion); paragraph 0071, the second radial member (i.e., a left side shroud portion) for each of the plurality of u-shaped ribs(i.e., U-shaped shroud members 41-46) is attached to a second rotational joint (a right side hinge 30)).
  In another embodiment, Holmes discloses a flexible covering (figure 18, a flexible shroud material 140; paragraph 0085); wherein the flexible covering covers the rotational frame (paragraph 0085).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the rotational frame of the visor assembly for an electronic device of Holmes could be covered by a flexible shroud material by design choice preference.
Holmes does not explicitly disclose wherein each of the two identical rotational joints are comprised of a plurality of rotational washers; wherein the  first radial member for each of the plurality of u-shaped ribs is terminates in a unique rotational washer of the first rotational joint and the  second radial member for each of the plurality of u-shaped ribs is terminates in a unique rotational washer of the  second rotational joint- wherein the rotational washers can freely rotate; and wherein the plurality of u-shaped ribs is equal in number to the plurality of rotational washers for each of the two identical rotational joints.
	Zhou et al discloses a rotational joints are comprised of a plurality of rotational washers (figures 6 and 19, washers 94 of a pivot assembly 56 and 58; paragraphs 0053 and  0061); wherein a first radial member for each of the plurality of u-shaped ribs is terminates in a unique rotational washer of a first rotational joint and a second radial member for each of the plurality of u-shaped ribs is terminates in a unique rotational washer of a second rotational joint wherein the rotational washers can freely rotate (paragraph 0061); and wherein the plurality of u-shaped ribs is equal in number to the plurality of rotational washers for each of the two identical rotational joints (paragraph 0061).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of rotational washers in a rotational joints of Zhou et al in to each of the two identical rotational joints of the visor assembly of Holmes in view of Kaufman in order to allow the visor assembly to flexibly move between an open position and a collapsed position.

Regarding claim 2, Holmes in view of Kaufman discloses the apparatus of claim 1. Holmes discloses wherein each of the plurality of u-shaped ribs has a first radial member being orthogonally attached to the first end of the transverse member and a second radial member being orthogonally attached to the second end of the transverse member (figures 1-3, a right side shroud portion (i.e.,  46B); paragraphs 0066 and 0071, the first radial member (i.e., the right side shroud portion)  being orthogonally attached to the first end of the transverse member (i.e., a top shroud portion) and a second radial member (i.e., a left side shroud portion (46C))  being orthogonally attached to the second end of the transverse member (i.e., a left side of shroud portion)) except orthogonally. However, Holmes suggests “… the present invention …may be implemented with various changes within the scope of the present invention. Other modifications, substitutions, omissions and changes may be made in the design, size, materials used or proportions, operating conditions, assembly sequence, or arrangement or positioning of elements and members of the exemplary embodiments without departing from the spirit of this invention.” (Paragraph 0086). Since Holmes teaches visor assembly can be implemented with various changes in design, size, materials used, assembly sequence, or arrangement or positioning of elements and members,  it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange  a first radial member being orthogonally attached to the first end of the transverse member and a second radial member being orthogonally attached to the second end of the transverse member by design choice preference.

Regarding claim 3, Holmes in view of Kaufman discloses the apparatus of claim 2. Holmes discloses wherein for each of the plurality of u-shaped ribs, the first radial member is parallel to the second radial member (see figures 1-3, the first radial member (i.e., the shroud member 41) is parallel to the second radial member (i.e., the shroud member 42)).  

Regarding claim 4, Holmes in view of Kaufman discloses the apparatus of claim 3. Holmes discloses wherein the flexible covering is adhered to each of the u-shaped ribs (figure 18, a visor assembly 11; paragraph 0085, the flexible shroud with the plurality of U-shaped support members 151-159).  

Regarding claim 5, Holmes in view of Kaufman discloses the apparatus of claim 4. Holmes discloses wherein each u- shaped rib is continuously formed, with the first radial member being filleted with the first end of the transverse member, and with the second radial member being filleted with the second end of the transverse member (see figures 1-3, the visor assembly 10; paragraph 0072).  

Regarding claim 6, Holmes in view of Kaufman discloses the apparatus of claim 5. Holmes discloses wherein a forward-most u- shaped rib is designated the front terminal rib (see figure 1-3, shroud members 41-46; paragraphs 0066 and 0072-0073) and wherein the flexible covering terminates at the front terminal rib by wrapping around the front terminal rib and being permanently adhered (figure 18, paragraph 0085, “…each of the support members may be attached to the flexible shroud material”).  

Regarding claim 7, Holmes in view of Kaufman discloses the apparatus of claim 6. Although Holmes does not explicitly disclose wherein the flexible covering is permanently adhered with adhesive. As indicated claim 6 above, Holmes discloses “…each of the support members may be attached to the flexible shroud material” (paragraph 0085). Holmes suggests “… the present invention …may be implemented with various changes within the scope of the present invention. Other modifications, substitutions, omissions and changes may be made in the design, size, materials used or proportions, operating conditions, assembly sequence, or arrangement or positioning of elements and members of the exemplary embodiments without departing from the spirit of this invention.” (Paragraph 0086). Since Holmes teaches visor assembly can be implemented with various changes in design, size, materials used, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to permanently adhered the flexible covering to the ribs (i.e., the support members) with adhesive in order to secure the flexible covering in place. 

Regarding claim 8, Holmes in view of Kaufman discloses the apparatus of claim 6. Although Holmes does not explicitly disclose wherein the flexible covering is permanently adhered by being sewn in place.  Holmes suggests “… the present invention …may be implemented with various changes within the scope of the present invention. Other modifications, substitutions, omissions and changes may be made in the design, size, materials used or proportions, operating conditions, assembly sequence, or arrangement or positioning of elements and members of the exemplary embodiments without departing from the spirit of this invention.” (Paragraph 0086). Since Holmes teaches visor assembly can be implemented with various changes in design, size, materials used, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use sewn to adhere the flexible covering to the ribs (i.e., the support members) by design choice preference in order to secure the flexible covering in place. 

Regarding claim 9, Holmes in view of Kaufman discloses the apparatus of claim 6. Holmes discloses wherein a rearward-most u-shaped rib is designated the rear terminal rib and wherein the flexible covering terminates at the rear terminal rib by wrapping around the rear terminal rib and being permanently adhered (figure 1-3, the shroud member 41-46; paragraphs 0072-0075 and 0085-0086).  

Regarding claim 10, and as applied to the claim 9, claim 10 is similar in scope to the claim 7 and thus the rejection to claim 7 hereinabove is also applicable to claim 10.

Regarding claim 11, and as applied to the claim 9, claim 11 is similar in scope to the claim 8 and thus the rejection to claim 8 hereinabove is also applicable to claim 11.

Regarding claim 15, Holmes in view of Kaufman discloses the apparatus of claim 14. Holmes discloses the segmented portable electronic canopy further comprising a case for a portable electronic device, wherein the rotational joints are permanently affixed to opposing sides of the case (see figures 3 and 8-10, a visor assembly for a portable electronic device and hinges; paragraphs 0066-0069).  

Regarding claim 16, Holmes in view of Kaufman discloses the apparatus of claim 14. Holmes discloses the segmented portable electronic canopy further comprising a base, wherein the base can be temporarily affixed to the case of a portable electronic device (figures 1-3 and 8-10, an attachment member 20; paragraphs 0030, 0069, and 0078.  “…the attachment member 20 to engage the entirety of the back surface and four side surfaces of the mobile electronic device”).

Regarding claim 17, Holmes in view of Kaufman discloses the apparatus of claim 14. Holmes discloses the segmented portable electronic canopy further comprising two u- shaped connectors, wherein the first rotational joint is permanently affixed to a first u-shaped connector and the second rotational is permanently affixed to a second u-shaped connector (see figure 1-3, the shroud members 41-46; paragraphs 0066 and 0072-0074).  

Regarding claim 18, Holmes in view of Kaufman discloses the apparatus of claim 17. Holmes discloses wherein the segmented portable electronic canopy can be temporarily affixed to a portable electronic device by bending the u-shaped connectors away from one another and placing one u-shaped connector on each side of the portable electronic device (see figures 3-5 and 6B-7, the shroud members 41-46; paragraphs 0072-0074).  

4.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. Patent Pub. # US 2016/0227663 A1) in view of Kaufman (U.S. Patent Pub. # US 2006/0219279 A1) further in view of Martinez (U.S. Patent Pub. # US 2003/0106577 A1).
Regarding claim 12, Holmes in view of Kaufman discloses the apparatus of claim 9. Although Holmes does not explicitly disclose wherein the plurality of u- shaped ribs is fabricated from at least one of steel, spring steel, zinc, aluminum, acrylonitrile butadience styrene ("ABS"), polycarbonate ("PC"), polypropylene ("PP"), polyamides ("nylon"), and polyvinyl chloride ("PVC").  Holmes suggests “… the present invention …may be implemented with various changes within the scope of the present invention. Other modifications, substitutions, omissions and changes may be made in the design, size, materials used or proportions, operating conditions, assembly sequence, or arrangement or positioning of elements and members of the exemplary embodiments without departing from the spirit of this invention.” (Paragraph 0086). Since Holmes teaches visor assembly can be implemented with various changes in design, size, materials used, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/fabricate the plurality of u- shaped ribs (i.e., the U-shaped supports) in the visor assembly for electronic device of Holmes from at least one of steel, spring steel, zinc, aluminum, acrylonitrile butadience styrene ("ABS"), polycarbonate ("PC"), polypropylene ("PP"), polyamides ("nylon"), and polyvinyl chloride ("PVC") by the choice of material design preference to support the visor assembly for electronic device .
Nevertheless, Martinez discloses a shade support is fabricated from at least one of steel, spring steel (figure 1a, a ring 22; paragraphs 0019 and 0022).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/fabricate the plurality of u- shaped ribs (i.e., the U-shaped supports) in the shade support of Holmes in view of Kaufman from at least one of steel, spring steel as taught by Martinez by the choice of material design preference in order to hold the shade in place (Martinez; paragraph 0022).

Regarding claim 13, Holmes in view of Kaufman discloses the apparatus of claim 12. Although Holmes does not explicitly disclose wherein the flexible covering is fabricated from at least one of cotton, a polyester-cotton blend, polyester, polyimide, rayon, spandex, aramide fibers, polyimides, and nylon. Holmes suggests “… the present invention …may be implemented with various changes within the scope of the present invention. Other modifications, substitutions, omissions and changes may be made in the design, size, materials used or proportions, operating conditions, assembly sequence, or arrangement or positioning of elements and members of the exemplary embodiments without departing from the spirit of this invention.” (Paragraph 0086). Since Holmes teaches visor assembly can be implemented with various changes in design, size, materials used, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/fabricate the flexible covering (i.e., the shroud material) in the visor assembly for electronic device of Holmes in view of Kaufman from at least one of cotton, a polyester-cotton blend, polyester, polyimide, rayon, spandex, aramide fibers, polyimides, and nylon by the choice of material design preference.
Nevertheless, Martinez discloses a flexible cover of the shade is fabricated from at least one of cotton, a polyester-cotton blend, polyester, polyimide, rayon, spandex, aramide fibers, polyimides, and nylon (figure 1a, a membrane or fabric 24; paragraphs 0019 and 0021).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/fabricate the flexible covering (i.e., the membrane or fabric) of the shade of Holmes in view of Kaufman from at least one of cotton, a polyester-cotton blend, polyester, polyimide, rayon, spandex, aramide fibers, polyimides, and nylon as taught by Martinez by the choice of material design preference.

Regarding claim 14, Holmes in view of Kaufman discloses the apparatus of claim 13. Although Holmes does not explicitly disclose wherein the plurality of u- shaped ribs are fabricated from spring steel and the flexible covering is fabricated from a polyester-cotton blend.  Holmes suggests “… the present invention …may be implemented with various changes within the scope of the present invention. Other modifications, substitutions, omissions and changes may be made in the design, size, materials used or proportions, operating conditions, assembly sequence, or arrangement or positioning of elements and members of the exemplary embodiments without departing from the spirit of this invention.” (Paragraph 0086). Since Holmes teaches visor assembly for electronic device can be implemented with various changes in design, size, materials used, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement/fabricate the plurality of u- shaped ribs (i.e., the U-shaped supports) in the visor assembly for electronic device of Holmes in view of Kaufman from spring steel and the flexible covering is fabricated from a polyester-cotton blend by the choice of material design preference to support the visor assembly for electronic device 
Nevertheless, Martinez discloses the plurality of u- shaped rib (i.e., the U-shaped shade supports) are fabricated from spring steel and the flexible covering is fabricated from a polyester-cotton blend (paragraphs 0019, 0021 and 0022).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649